Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed in view of Applicant’s arguments/amendments filed on 12/20/2021. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “in response to determining that the virtual component has the face plane, calculate a visible area of the face plane of the virtual component based on the gaze vector and a plurality of corners of the face plane; and calculate a throttle value based on the visible area of the face plane and the alignment value, wherein the simulation setting of the virtual component is adjusted based on the throttle value” as recited in combination with other features with respect to independent claims 1, 11, and 18.
 The closest prior art, Maleev et al. (WO 2017031089) discloses (pg. 79, lines 18-24) in order to attain partial or completely hands free control eye signals may also be used to control other aspects of vehicle movement, this may include forward speed, throttle, propeller pitch and so on. Maleev either singularly or in combination fails to anticipate or render the above limitations obvious. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma et al. (US 10204453) – (3:1-5) during vision obscured emergencies; (4:1-261) superimpose prestored image over portion of the cockpit area viewed by the aircraft crew member.
Nutaro (US 20100001928) – (¶0027 and Fig. 3) displaying various cockpit instrument panels such as map, navigation display, a primary flight display (PFD), a flight management system (FMS), and the like via a head-mountable device.
Maleev et al. (WO 2017031089) - discloses (pg. 79, lines 18-24) in order to attain partial or completely hands free control eye signals may also be used to control other aspects of vehicle movement, this may include forward speed, throttle, propeller pitch and so on; (pg. 2 summary) a method of providing a graphical user interface to determine intent of a user based at least in part on movement of the user’s one or both eyes using a detector is provided, using blinks to confirm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 7:00AM-3:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/FRANK JOHNSON/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425